PER CURIAM.
The Justice Administrative Commission (“JAC”), petitions this court for a writ of certiorari to quash a circuit court’s attorney’s fee order. The trial court awarded appointed counsel a fee amount above the flat fee detailed within Paragraph XI(6) of *1232the JAC agreement. See §§ 27.5804(1) & (12)(a), Fla. Stat. (2010). We grant the petition upon concluding that the fee order departs from the essential requirements of law.
The most recent agreement signed by respondent and JAC provides that it superseded and terminated all other agreements and that it applied to specific civil cases appointed on or after July 1, 2007. Counsel was appointed in June, 2010. By its express terms, the agreement provides that an attorney cannot seek compensation in excess of the.flat fee in civil cases unless the compensation on an hourly basis at a rate of $75.00 would be at least double the flat fee. Counsel’s billing did not meet the minimum threshold.
Accordingly, we grant the petition and quash the trial court’s order to the extent it permitted a fee in excess of the $800.00 flat fee.
GROSS, C.J., WARNER and DAMOORGIAN, JJ., concur.